    Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.3 Page 1 of 17




Brett Foster (#6089)
Tamara L. Kapaloski (#13471)
DORSEY & WHITNEY LLP
111 S. Main Street, Suite 2100
Salt Lake City, UT 84111
Telephone: (801) 933-7360
Facsimile: (801) 933-7373
foster.brett@dorsey.com
kapaloski.tammy@dorsey.com

Attorneys for Plaintiff Pattern Inc.


                              UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 PATTERN INC., a Utah corporation,                     COMPLAINT FOR TRADEMARK
                                                       INFRINGEMENT
           Plaintiff,
                                                       Civil No. 2:21-cv-00388-RJS
 vs.
                                                       Judge Robert J. Shelby
 PATTERN BRANDS INC., a Delaware
 corporation,

           Defendant.


         Plaintiff Pattern Inc. (“Plaintiff” or “Pattern”), by and through its counsel, alleges and

complains against Defendant Pattern Brands, Inc. (“Pattern Brands”) as follows:

                                           THE PARTIES

         1.        Pattern is a Utah corporation with its principal place of business at 1633 West

Innovation Way, Suite 300, Lehi, Utah. Pattern provides an ecommerce platform for buying and

selling its brand partners’ consumer goods online.




                                                  1
4812-4762-5199\1
    Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.4 Page 2 of 17




         2.        Upon information and belief, Pattern Brands is a Delaware corporation with its

principal place of business at 138 East Broadway, 2nd Floor, New York, New York. Pattern Brands

provides an e-commerce branding platform to acquire and sell consumer goods online.

                                   JURISDICTION AND VENUE

         3.        This is an action arising under the United States Trademark Act of 1946, as

amended, 15 U.S.C. § 1051, et seq. (the “Lanham Act”). This Court has jurisdiction over the

subject matter of this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. § 1331 and 1338, as it

involves claims arising under the Lanham Act. Subject matter jurisdiction is also conferred on this

Court by 28 U.S.C. § 1332(a) on the basis of diversity citizenship. There is complete diversity

between Plaintiff and Defendant and the amount in controversy exceeds the jurisdictional amount.

This Court has supplemental jurisdiction over the factually-related state law claims in this dispute

pursuant to 28 U.S.C. § 1367.

         4.        Upon information and belief, this Court has personal jurisdiction over Pattern

Brands because Pattern Brands has established minimum contacts with this forum. On information

and belief, Pattern Brands regularly and continuously transacts business in the State of Utah,

including by regularly soliciting business in Utah and selling its goods and services to residents

and consumers located in the state of Utah. By virtue of these actions, Pattern Brands has

purposefully availed itself of the privilege of conducting business in this State and in this judicial

district.

         5.        Venue is proper in this Court under 28 U.S.C. § 1391.




                                                   2
4812-4762-5199\1
    Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.5 Page 3 of 17




                                    GENERAL ALLEGATIONS

                       Pattern’s Ecommerce Services and Trademark Rights

         6.        Pattern is an ecommerce company operating at www.pattern.com that offers a wide

range of brand management services, including website content, online sales management analysis

and consulting services, inventory logistics management, and large-scale online distribution and

logistics. Pattern helps its partners control and increase their ecommerce sales and buys and resells

its partners’ products through online storefronts.

         7.        Pattern has enjoyed widespread success in the ecommerce industry and its partners

include well-known brands such as Panasonic, Skullcandy, Google, Skechers, Converse, Black

Diamond, Owlet, and many others. Pattern promotes itself as the “global leader in ecommerce

acceleration – helping brands command their maximum share of the exploding $6 trillion global

ecommerce market.” Pattern’s ecommerce platform will “help brands attain profitable ecommerce

growth on their websites and on hundreds of global marketplaces.”

         8.        Pattern solicits potential customers of its ecommerce platform, i.e., its brand

partners, through its website at www.pattern.com. Brands interested in Pattern’s services can fill

out a form on Pattern’s website to receive a demo of Pattern’s services and a complimentary

analysis of the brand’s ecommerce presence.

         9.        On November 14, 2018, Pattern filed U.S. Trademark Application Serial No.

88/194,208 to register PATTERN as a service mark in connection with e-commerce services (the

“Application”).




                                                   3
4812-4762-5199\1
    Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.6 Page 4 of 17




         10.       As a result of the Application, Pattern has constructive use priority in the

PATTERN Mark based on its November 14, 2018 application date.

         11.       On June 8, 2021, the United States Patent and Trademark Office issued to Pattern

U.S. Registration No. 6,380,775 (“the ‘775 Registration”) for the PATTERN mark for use in

connection with ecommerce services, including related to consumer goods. Pattern is the owner of

the ‘775 Registration. The PATTERN mark is registered on the Principal Register. Pattern claims

a first use in commerce of the PATTERN mark on January 15, 2019. A true and correct copy of

the ‘775 Registration is attached hereto as Exhibit A.

         12.       Pattern uses its PATTERN mark in advertising and marketing its ecommerce

services, including on the internet as shown by the following screenshots:




                                                   4
4812-4762-5199\1
    Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.7 Page 5 of 17




         13.       Pattern’s website promotes its ecommerce services as follows:




         14.       Pattern’s efforts and accomplishments have contributed to its reputation and

goodwill, making Pattern a well-known and recognized name in the ecommerce field throughout

the United States and globally.

         15.       Pattern enjoys success and a highly regarded reputation in its field due in large part

to its use of, and rights in, the PATTERN mark.

         16.       Pattern has made significant expenditures and sacrifices to achieve the success it

now enjoys. Pattern enforces its rights in the PATTERN mark to ensure Pattern’s continued

success and excellent reputation.




                                                     5
4812-4762-5199\1
    Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.8 Page 6 of 17




         17.       As a result of Pattern’s continuous use of the PATTERN mark, including

advertising and selling services under this mark, the PATTERN mark has become an asset of

substantial value to Pattern as a distinctive indication of the origin and quality of Pattern’s services.

Pattern uses the PATTERN mark in interstate commerce in connection with the sale and

advertising of its ecommerce and other services nationwide and throughout the world.

    Pattern Brands’ Trademark Applications and Use of the PATTERN BRANDS Mark

         18.       On February 25, 2019, Pattern Brands filed intent-to-use applications to register the

marks PATTERN (US Ser. No. 88314610) and PATTERN BRANDS (US Ser. No. 88314554)

with the USPTO.

         19.       Pattern Brands filed its trademark applications over three months after Pattern filed

its application for the PATTERN mark.

         20.       Pattern Brands’ trademark applications provide for use of the PATTERN and

PATTERN BRANDS marks in International Class 20 in connection with “Home furnishings and

décor, namely, laundry accessories in the nature of clothes hangers, closet organizer system

components comprising shoe racks, boxes, shelving, drawers, chests of drawers, coat racks, hat

racks, drawer organizers, drawer dividers and non-metal drawer storage bins; free-standing storage

closets with organizational systems comprising shelves, clothes rods, hat racks, non-metal storage

bins, baskets, boxes, cabinets, drawers, drawer organizers, drawer dividers, and shoe racks, sold

as a unit; storage racks for storing hanging garments, coat racks; prefabricated closet organization

systems made of wood or metal; non-metal fabric storage bin organizer; prefabricated non-metal

closet organizers for shoes, clothing, and accessories; non-metal storage boxes for general use;



                                                     6
4812-4762-5199\1
    Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.9 Page 7 of 17




shelving, over the toilet shelves, corner shelves, display shelves, outlet shelves; non-metal fabric

hanging organizer; freestanding storage rack; free-standing, portable storage closets in the nature

of prefabricated closet organization systems; shoe racks; storage cabinets, medicine cabinet

organizers; plastic bins; drawer dividers; non-metal clothes hooks, non-metal over-the-door hooks,

non-metal over-the-door racks; drawer organizers; frames for pictures.”

         21.       At the time of the February 25, 2019, filings, Pattern Brands was not using the

PATTERN or PATTERN BRANDS marks in commerce.

         22.       On information and belief, on August 2019, Pattern Brands began using the

PATTERN BRANDS mark in connection with selling home furnishings and décor.

         23.       Shortly thereafter, Pattern became aware of Pattern Brands’ use of the PATTERN

BRANDS mark and of its trademark applications.

         24.       On or about October 22, 2019, Pattern communicated with Pattern Brands

regarding its use of the PATTERN BRANDS mark and the trademark applications Pattern Brands

had filed to ascertain its intentions.

         25.       Pattern Brands responded that because the parties’ trademark applications did not

overlap in categories, Pattern Brands would be willing to consider a co-existence agreement.

         26.       On November 18, 2019, Pattern sent Pattern Brands via email a draft co-existence

agreement related to the parties’ respective marks.

         27.       In the proposed co-existence agreement, the parties acknowledged that, due to

differences in their respective goods and services, there was no likelihood of confusion between

their respective uses of the marks. As a result, the proposed agreement provided that each party



                                                   7
4812-4762-5199\1
   Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.10 Page 8 of 17




consented to the other’s continued use of the marks in connection with its then respective goods

and/or services. The proposed agreement provided, however, that should either party expand

beyond its goods or services in such a way so as to create a likelihood of confusion, the other party

reserved all rights and remedies to take further legal action.

         28.       On December 11, 2019, Pattern Brands responded by stating that it was reviewing

the proposed co-existence agreement and expected to have something back to Pattern just after the

holidays.

         29.       Pattern Brands never responded further to Pattern or executed the proposed co-

existence agreement.

         30.       As a result of the foregoing, as of at least November 18, 2019, Pattern Brands had

actual knowledge of Pattern’s PATTERN mark.

                       Pattern Brands’ Infringement of the PATTERN Mark

         31.       On or about June 8, 2021, Pattern Brands issued a press release announcing that it

had raised $60 million in capital in order to acquire direct-to-consumer home-centric brands

businesses and had completed its first acquisition of a kitchen accessories business. The press

release expressly referred to Pattern Brands only as “Pattern,” and announced that Pattern had

launched www.patternbrands.com as a shopping destination that would make it easier for

consumers to shop across a growing category of home goods products.

         32.       Under the heading “About Pattern,” the press release described Pattern as “a family

of brands” and stated that the “team behind Pattern formerly founded Gin Lane, a creative agency

that for over a decade built dozens of direct-to-consumer brands and digital experiences across



                                                    8
4812-4762-5199\1
   Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.11 Page 9 of 17




industries.” The press release invited consumers to “learn more” by following “Pattern on TikTok,

Instagram and Twitter, or visit patternbrands.com.”

         33.       The press release also invited e-commerce brands to visit the Pattern website to

learn how to join “Pattern’s family of brands.”

         34.       The PATTERN mark appears at the top of the www.patternbrands.com website and

Pattern Brands uses PATTERN throughout its website, as shown by the following screenshot:




         35.       On its “About Us” webpage, Pattern Brands states that its business model is to

acquire e-commerce brands and make the brands available for consumers to purchase online:




                                                   9
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.12 Page 10 of 17




         36.       Brands interested in joining Pattern Brands can fill out a form on Pattern Brands’

website, which allows Pattern Brands to “learn[] about your brand.”

         37.       Pattern Brands promises to deliver to the brands it acquires “The Pattern

Advantage,” which it describes as its “unique ability to provide” “World-class marketing & brand-

building” and “in-house operational excellence and a mature brand platform.” Pattern Brands also

promises that the process of becoming a “Pattern Brand” is “100% online.” See

https://www.patternbrands.com/acquisition/.

         38.       As the representations on Pattern Brands’ website and press release make clear,

Pattern Brands has recently developed an e-commerce branding platform to acquire and sell direct-

to-consumer consumer goods online under the PATTERN mark.




                                                   10
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.13 Page 11 of 17




         39.       As such, Pattern Brands’ current business model is similar to and overlaps with

Pattern’s business model, and the companies provide highly similar services to their customers or

brand partners.

         40.       Pattern buys its brand partners’ inventory of goods and sells the goods online direct-

to-consumers through e-commerce platforms. Pattern advertises its services as “helping brands

grow and succeed on all ecommerce platforms” and states on its website that “our brands trust and

highly-recommend Pattern because we deliver cutting edge business ecommerce solutions from

start to finish.” See www.pattern.com.

         41.       Pattern Brands buys brands and sells their goods online direct-to-consumers

through e-commerce platforms. As Pattern Brands states on its website “we believe there needs to

be a new business model for the country’s growing community of e-commerce brands.” Pattern

Brands’ self-proclaimed mission is to “build the Main Street-style e-commerce community that

mom-and-pop brands all across the country need.”

         42.       Pattern Brands’ unauthorized use in commerce of the PATTERN mark as alleged

herein is likely to confuse or deceive consumers as to the origin, source, sponsorship, or affiliation

of Pattern Brands’ goods and services, and is likely to cause consumers to believe, contrary to fact,

that Pattern Brands’ goods and services are sold, authorized, endorsed, or sponsored by Pattern, or

that Pattern Brands is in some way affiliated with or sponsored by Pattern. As a result, Pattern

Brands’ conduct therefore constitutes trademark infringement in violation of the Lanham Act.

         43.       Pattern Brands’ use of PATTERN and PATTERN BRANDS to promote and sell

substantially similar services to brand owners is an intentional attempt to trade off Pattern’s



                                                    11
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.14 Page 12 of 17




reputation and good will and to drive consumers from Pattern to Pattern Brands. Pattern Brands’

use of PATTERN and PATTERN BRANDS is also confusingly similar to Pattern’s PATTERN

mark and is likely to cause consumer confusion and a false association between Pattern’s

ecommerce services and the ecommerce services offered by Pattern Brands, falsely leading

consumers to believe that the services emanate from the same source or that Pattern and Pattern

Brands are affiliated.

         44.       As of at least November 2019, Pattern Brands has had actual notice of Pattern’s

PATTERN mark. Therefore, upon information and belief, Pattern Brands has committed the

foregoing acts of infringement with knowledge of Pattern’s prior rights in the PATTERN mark

and with the willful intent to cause confusion and to trade on Pattern’s goodwill.

                                 FIRST CLAIM FOR RELIEF
                     (Trademark Infringement Under § 32 of the Lanham Act)

         45.       Plaintiff repeats, realleges, and incorporates each of the foregoing allegations as if

fully set forth herein.

         46.       Pattern is the owner of the ‘775 Registration for the PATTERN mark, which is

registered on the Principal Register.

         47.       Pattern has been using the PATTERN mark since at least January of 2019 in

connection with its ecommerce and other services.

         48.       Pattern Brands is using the PATTERN and PATTERN BRANDS marks in

commerce as alleged herein.




                                                    12
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.15 Page 13 of 17




         49.       Pattern Brands’ use of PATTERN and PATTERN BRANDS is confusingly similar

to Pattern’s PATTERN mark.

         50.       Pattern Brands’ actions as described herein constitute trademark infringement of

Pattern’s ‘775 Registration under 15 U.S.C. § 1114, in that Pattern Brands’ use of the marks creates

a likelihood of confusion among the consuming public as to the source, origin, or association of

the parties, or is likely to cause mistake or to deceive.

         51.       Pattern Brands was aware of Pattern’s PATTERN mark when it committed the acts

as alleged herein.

         52.       Pattern Brands committed its acts of infringement in willful and flagrant disregard

of Pattern’s lawful rights.

         53.       Pattern Brands will, if not enjoined by this Court, continue its acts of trademark

infringement as set forth above.

         54.       Pattern Brands’ trademark infringement has caused and continues to cause damage

and irreparable injury to the value and goodwill of Pattern’s registered PATTERN mark, as well

as damages and irreparable injury to Pattern’s business, goodwill, and reputation. Pattern has no

adequate remedy at law because damages are continuing and difficult to ascertain. On information

and belief, Pattern Brands’ continued use of PATTERN and PATTERN BRANDS is deliberate,

willful, fraudulent, and constitutes knowing infringement of Pattern’s mark, and makes this case

exceptional.

         55.       By virtue of the foregoing, and pursuant to Section 34 of the Lanham Act (15 U.S.C.

§ 1116), Pattern is entitled to an order of this Court, effective during the pendency of this action



                                                   13
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.16 Page 14 of 17




and thereafter to be made permanent, enjoining Pattern Brands its officers, agents, assigns, and

employees from using Pattern’s PATTERN or PATTERN BRANDS marks or any other

confusingly similar marks in the advertising, marketing, or sale of products or services from

Pattern Brands.

         56.       By virtue of the foregoing, Pattern is entitled to an award of treble damages and

attorneys’ fees under § 35(a) of the Lanham Act (15 U.S.C. § 1117(a)).

         57.       By virtue of the foregoing, Pattern is entitled to monetary damages, together with

interest thereon, against Pattern Brands.

                               SECOND CLAIM FOR RELIEF
                     (Trademark Infringement Under § 43 of the Lanham Act)

         58.       Plaintiff repeats, realleges, and incorporates each of the foregoing allegations as if

fully set forth herein.

         59.       Pattern Brands has been using the PATTERN name and mark for its ecommerce

services continuously since at least January of 2019, and accordingly has developed common law

rights therein.

         60.       Pattern’s trade name “Pattern” is distinctive and has acquired secondary meaning.

         61.       Pattern Brands’ actions of using PATTERN and PATTERN BRANDS as described

herein in their advertising, marketing, and selling of products and services constitutes a violation

of Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)), on the ground that it creates a likelihood

of confusion among prospective purchasers as to the source, origin, or association of the parties,

and further on the grounds that such usage induces, or is likely to induce, prospective purchasers




                                                    14
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.17 Page 15 of 17




and other to believe that Pattern Brands’ services and products are performed, manufactured,

endorsed, or approve by, or otherwise connected in some way with, Pattern.

         62.       Pattern Brands was aware of Pattern’s PATTERN mark when it committed its acts

of infringement.

         63.       Upon information and belief, Pattern Brands intend to cause confusion and mistake

and intend to deceive the buyers of its services and products into believing that they are buying

products or services produced by, marketed by, sponsored by, approved of, or licensed by Pattern.

         64.       Pattern Brands’ actions as alleged herein infringe Pattern’s common law trademark

rights under federal common law, Utah law, and constitute acts of unfair competition.

         65.       Pattern Brands will, if not enjoined by this Court, continue its acts of trademark

infringement as set forth above. Such improper acts have caused and will continue to cause Pattern

immediate and irreparable harm.

         66.       By virtue of the foregoing, and pursuant to Section 34 of the Lanham Act (15 U.S.C.

§ 1116), Pattern is entitled to an order of this Court, effective during the pendency of this action

and thereafter to be made permanent, enjoining Pattern Brands its officers, agents, assigns, and

employees from using Pattern’s PATTERN or PATTERN BRANDS marks or any other

confusingly similar marks in the advertising, marketing, or sale of products or services from

Pattern Brands.

         67.       By virtue of the foregoing, Pattern has suffered damages, the exact amount of which

it has not yet been able to determine.




                                                   15
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.18 Page 16 of 17




         68.       By reason of the foregoing, and pursuant to Section 35 of the Lanham Act (15

U.S.C. § 1117), Pattern is entitled to injunctive relief, treble damages, together with interest

thereon, in an amount to be determined at trial.

                                    THIRD CLAIM FOR RELIEF
                                  (Unfair Competition / Passing Off)

         69.       Plaintiff repeats, realleges, and incorporates each of the foregoing allegations as if

fully set forth herein.

         70.       Pattern Brands conduct as alleged herein is in violation of the common law

proscribing unfair competition and passing off. Such conduct was done intentionally with full

knowledge that it violated Pattern’s proprietary interest in its mark and name, and with intent to

deceive.

         71.       Pattern seeks judgement against Pattern Brands for injunctive relief, along with

compensatory and punitive damages.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment in its favor against Defendant as follows:

         1.        Enjoining Defendant, and all other persons participating or acting in concert with

it, from all acts of trademark infringement, unfair competition, and/or any other wrongful conduct

alleged in this Complaint;

         2.        An order from the Court directing Defendant to provide an accounting of all

revenues and profits gained by Defendant while engaging in the acts complained of in this

Complaint;




                                                    16
4812-4762-5199\1
  Case 2:21-cv-00388-RJS Document 2 Filed 06/23/21 PageID.19 Page 17 of 17




          3.       Awarding Plaintiff its actual damages and any additional damages that the Court

deems just and equitable under the circumstances;

          4.       Awarding Plaintiff treble damages and attorneys’ fees for Pattern Brands’

deliberate and willful misconduct;

          5.       Awarding Plaintiff punitive damages for Pattern Brands’ deliberate and willful

misconduct;

          6.       Awarding Plaintiff prejudgment and post-judgment interest;

          7.       Awarding Plaintiff allowable costs; and

          8.       Awarding Plaintiff such other and further relief as the Court may deem just and

proper.

                                            JURY DEMAND

          Plaintiff requests a trial by jury for all issues so triable pursuant to Fed. R. Civ. P. 38(b)

and 38(c) and under the United States Constitution.


                                                       Dorsey & Whitney LLP

 DATED this 23rd day of June, 2021.

                                                       By: /s/ Brett L. Foster
                                                       Brett L. Foster
                                                       Attorneys for Plaintiff Pattern Inc.




                                                    17
4812-4762-5199\1
